Title: To James Madison from Jospeh Sansom, 1 February 1809
From: Sansom, Jospeh
To: Madison, James



ca. 1 Feb. 1809

Joseph Sansom embraces, with heartfelt congratulations, the same opportunity which will convey the unanimous vote of Pennsylvania, to present to the President Elect, a proof impression of the Medal which completes his Historical Series, upon the American Revolution. It commemorates the Peace of ’83, as acquired by the joint efforts of our great patriots, Franklin and Washington; whose political principles, and whose well-earned fame, hot-headed Partizans have heretofore but too successfully endeavored to separate.  He trusts they will be again happily united, under the rising Administration, for the security of that independance so gloriously acquired.
